Title: James Maury to Thomas Jefferson, 30 March 1820
From: Maury, James,Hagarty, James
To: Jefferson, Thomas


					
						Dear Sir,
						
							Liverpool
							30th Mar 1820
						
					
					I was truly concerned to hear of your having been so long ill; but, by a letter lately recieved from my sister Strahan, I have the satisfaction to know you had, in a great measure, recovered.
					My Son Matthew speaks with delight of his visit at Montecello; accept my thanks for these attentions to him. My son William was so unfortunate as not to find you at home, when he called at your house in Bedford, but I hope he will have the pleasure of paying his respects to you before his return.
					My friend Mr Hagarty, being about to revisit his native land & intending to wait on you as he goes up to Staunton, I have requested his care of this with a small packet containing a review, which, perhaps, may afford some amusement: to this friend I refer for political or other matters.
					I now am in my seventy fifth year; & altho this is the fifty second since I engaged in trade, yet I stil continue in it: not, I assure you, because I am so fond of it, but because it appears necessary for the benefit of those, who probably will soon be qualified to succeed me.
					
					I have great reason to be thankful for the singularly good health I am blessed with at this advanced Stage: the cold bath still agrees well with me, be it the coldest day in winter or hottest in summer; and I continue the practice invariably, unless prevented by indisposition.
					I present you my best wishes & am
					
						your old obliged friend
						
							James Maury
						
					
				